DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species illustrated in Figure 5A in the reply filed on August 3, 2022 is acknowledged.  Applicant argues that restriction/election should be withdrawn because the inventive groups are connected in design, operation and effect.  Additionally, Applicant argues that the statement of differing search areas is conclusory and that there is no evidence of mutually exclusive characteristics between species.  This is not found persuasive.
The requirement is still deemed proper and is therefore made FINAL.
MPEP Section 808 states:
Every requirement to restrict has two aspects: (A) the reasons (as distinguished from the mere statement of conclusion) why each invention as claimed is either independent or distinct from the other(s); and (B) the reasons why there would be a serious burden on the examiner if restriction is not required . . . .


The MPEP expands upon part (B) in Section 808.02 (titled “Establishing Burden”).  Specifically, Section 808.02 recites the following:
Where the inventions as claimed are shown to be independent or distinct under the criteria of MPEP § 806.05(c) - § 806.06, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus the examiner must show by appropriate explanation one of the following:

(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.

(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.

(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.

Note that it is only necessary to show one of (A), (B), or (C) to establish a serious burden.  In the instant case, at least part (C) of Section 808.02 has been established.  On Pages 3 and 5 of the restriction requirement, Examiner noted that, at the very least, different search queries would be necessary to examine the exclusive characteristics of each invention/species.  Moreover, like features amongst method and apparatus claims is not the standard for whether a restriction is proper or not.  Further still, the restriction requirement explicitly recites different sub-classes that would have to be searched between method and apparatus.  As for the species, the Figures themselves and the disclosure relative thereto provide the mutually exclusive characteristics.  Thus, burden has been properly established.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3, 19 and 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the 3D printed gear cutting tool" in Line 10.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim 11 recites “the plurality of capillaries extend from a plurality of capillary inlets” in Lines 1-2.  It is unclear whether the plurality of capillaries each extend from each of the plurality of capillary inlets or if there is a respective relationship.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ericson (US Patent No. 10,710,173 B2) in view of Andersson (US Patent No. 4,573,836).
(Claims 1 and 2) Ericson discloses a cutting tool capable of cutting a gear workpiece.  As such the cutting tool is considered a gear forming tool.  The cutting tool includes a tool holder (2) capable of being disposed within an outer sleeve.  The tool holder has a plurality of fluid channels (35, 24) capable being in fluid communication with an inner sleeve aperture.  A gear cutting tool (1 - capable of cutting a gear workpiece) has a plurality of tool cutting edges (12) and a plurality of capillaries (20; Fig. 4).   The plurality of fluid channels (35, 24) of the tool holder (20) are configured to be in fluid communication with the plurality of capillaries (20) of the gear cutting tool (1) such that cutting fluid flows through the plurality of fluid channels of the tool holder and the plurality of capillaries to the plurality of tool cutting edges (Figs. 1-6).
The recitation “3D printed cutting tool” is considered to be a product-by-process limitation.  MPEP Section 2113 states, “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes.”   In this instance, the cutting tool taught by Ericson is the same as or makes the product claimed obvious, meeting the limitation of the claims.
Andersson discloses an outer sleeve (20) having an outer sleeve aperture (21) and an inner sleeve (36) having an inner sleeve aperture (Figs. 1-2) configured to be in fluid communication with the outer sleeve aperture (Col. 2, Lines 14-17).  The sleeve are capable of communicating, via coolant channels with an inlet in a cutting tool holder (Col. 2, Lines 14-17, 58-63).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Ericson with a rotary joint adapter of the outer sleeve and inner sleeve as taught by Andersson in order to provide coolant to a rotary tool in a machine that does not deliver coolant through the spindle.
(Claim 4) The outer sleeve is stationary relative to the cutting tool that is capable of rotating for forming a gear (Andersson discloses a rotary tool and the rotary joint being connected to a machine tool (i.e., not rotating with tool).  Also, the Andersson reference discloses cooperating bearing surfaces of the tool holder (Andersson 25) of the rotary tool and the bushing (Andersson 36; Col. 2, Lines 50-63).  Hence, the sleeves do not rotate, but the tool holder does during operation of the cutting tool.
(Claim 5) The plurality of fluid channels (Ericson 35) include a plurality of fluid inlets and a plurality of fluid outlets (Ericson Fig. 6 showing distinct channel inlets leading to distinct outlets, 24).  Each of the plurality of fluid outlets is in fluid communication with at least one of the plurality of capillaries (Ericson Figs. 1-6; Col. 6, Lines 40-63).  In the alternative, the inlets could be those suggested in Andersson for communicating with the sleeve aperture.
(Claim 6) Each of the plurality of fluid outlets is in fluid communication with a different subset of the plurality of capillaries (Ericson Figs. 2, 4-6; Col. 6, Lines 40-63; Col. 7, Lines 32-36).
(Claim 9) At least one of the plurality of fluid outlets (Ericson 24) is a slot-shaped fluid outlet (Ericson Fig. 2).
(Claim 10) The slot-shaped fluid outlet has a circumferential dimension greater than a radial dimension (Ericson Fig. 2).
(Claim 11) The plurality of capillaries extend from a plurality of capillary inlets (Ericson 21) at an upper end of the gear cutting tool (Ericson Fig. 4) to a plurality of capillary outlets (Ericson 22, 23, 27) at a lower surface of the gear cutting tool (Figs. 4-6).
(Claim 12) The plurality of capillary outlets (Ericson 22, 23, 27) are positioned proximate to the plurality of tool cutting edges (Ericson Figs. 4-6).
(Claim 13) The inner sleeve is capable of being locked (at least axially in place between the illustrated lock ring in Figs. 1, 2 of Andersson and the flange on the arbor) and held stationary with the outer sleeve such that the tool holder (Andersson Col. 2, Lines 54-57).  The gear cutting tool is capable of rotating relative to the inner sleeve (Andersson Col. 2, Lines 54-57; Figs. 1, 2).
(Claim 15) The inner sleeve is a bearing sleeve (Andersson Col. 2, Lines 54-57; 36) disposed between the outer sleeve and the tool holder (Figs. 1, 2).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ericson (US Patent No. 10,710,173 B2) in view of Andersson (US Patent No. 4,573,836) further in view of Shiokawa et al. (JP 06-047647 A).
The modified Ericson device does not explicitly include a slot-shaped inlet in either interpretation of the inlet.
Shiokawa et al. discloses a tool holder with a plurality of fluid inlets (321; Fig. 6) having a slot-shaped fluid inlet (Fig. 6).  The slot-shaped fluid inlet has a circumferential dimension greater than a height dimension (Fig. 6).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the modified cutting tool of Ericson with slot-shaped inlets in the tool holder as disclosed in Shiokawa et al. in order to provide the tool holder with the predictable result of transferring fluid from the inner sleeve to the cutting tool.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness, including “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results”); see also In re Dailey, 357 F.2d 669 (CCPA 1966) (holding that change of shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ericson (US Patent No. 10,710,173 B2) in view of Andersson (US Patent No. 4,573,836) further in view of Heimbigner (US Patent No. 4,570,952).
In the alternative interpretation of the inlets where the inlets are those illustrated in Andersson (16, 17) that directly connect to the sleeve aperture, the tool holder (Andersson 25) is capable of rotating relative to the inner sleeve (Andersson Col. 2, Lines 54-57; Figs. 1, 2) such that the plurality of fluid inlets rotate (Andersson 16, 17 - disclosed as distinct radial passages).  Yet, Andersson does not explicitly disclose the location of the aperture or the shape thereof such that it could be conclusively said that the plurality of fluid inlets rotate into and out of fluid communication with the inner sleeve aperture.
Heimbigner discloses the plurality of fluid inlets (57) rotating into and out of fluid communication with a sleeve aperture (56; Figs. 1, 2).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the modified cutting tool of Ericson with inlets relative to a sleeve aperture as disclosed in Heimbigner in order to provide the tool holder with the predictable result of transferring fluid.  See KSR, 550 U.S. at 418.
Claims 1-2 is rejected under 35 U.S.C. 103 as being unpatentable over Ericson (US Patent No. 10,710,173 B2) in view of Andersson (US Patent No. 4,573,836) further in view of Fang et al. (US Pub. No. 2021/0220956 A1).
Ericson discloses a cutting tool capable of cutting a gear workpiece.  As such the cutting tool is considered a gear forming tool.  The cutting tool includes a tool holder (2) capable of being disposed within an outer sleeve.  The tool holder has a plurality of fluid channels (35, 24) capable being in fluid communication with an inner sleeve aperture.  A gear cutting tool (1 - capable of cutting a gear workpiece) has a plurality of tool cutting edges (12) and a plurality of capillaries (20; Fig. 4).   The plurality of fluid channels (35, 24) of the tool holder (20) are configured to be in fluid communication with the plurality of capillaries (20) of the gear cutting tool (1) such that cutting fluid flows through the plurality of fluid channels of the tool holder and the plurality of capillaries to the plurality of tool cutting edges (Figs. 1-6).
The recitation “3D printed cutting tool” is considered to be a product-by-process limitation.  MPEP Section 2113 states, “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes.”   In this instance, the cutting tool taught by Ericson is the same as or makes the product claimed obvious, meeting the limitation of the claims.
Even though the recitation of the cutting tool being 3D printed is a product-by-process limitation, Examiner will make the modification explicit to show that such a limitation is known in the prior art.
Fang et al. discloses 3D printing of cutting tools “to optimize the shape and distribution of material.”  (¶ 0001); see also (¶ 0038).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Ericson with a 3D printed structure to optimize the shape and distribution of material (of the tool).
Andersson discloses an outer sleeve (20) having an outer sleeve aperture (21) and an inner sleeve (36) having an inner sleeve aperture (Figs. 1-2) configured to be in fluid communication with the outer sleeve aperture (Col. 2, Lines 14-17).  The sleeve are capable of communicating, via coolant channels with an inlet in a cutting tool holder (Col. 2, Lines 14-17, 58-63).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Ericson with a rotary joint adapter of the outer sleeve and inner sleeve as taught by Andersson in order to provide coolant to a rotary tool in a machine that does not deliver coolant through the spindle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722